In an action to recover on a promissory note, the defendant appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated June 12, 1996, which denied his motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the debt in question was a personal debt of the defendant which was not discharged as part of the reorganization of Metrofund, Ltd. (see, 11 USC § 1141 et seq.). Thompson, J. P., Joy, Altman and Florio, JJ., concur.